Citation Nr: 1624671	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-04 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's death was wrongfully and intentionally caused by his surviving spouse, the appellant, so as to bar her from receiving VA benefits.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran entered into active duty in the United States Air Force in July 1993.  He died in July 2006 while still on active duty.  The appellant is the surviving spouse of the deceased Veteran.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision issued by the Department of Veterans Affairs Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied the appellant's claim for dependency and indemnity compensation (DIC) benefits under 38 C.F.R. § 3.11 (2015).

The appellant currently resides within the jurisdiction of the RO in Atlanta, Georgia.  Although the Philadelphia ROIC retains jurisdiction in this appeal because it involves a claim for death pension benefits, this appeal is being remanded again to the RO in Atlanta, Georgia because of the appellant's pending request for a Board hearing (as explained below).  The Board had previously remanded the claim to the Atlanta RO in August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2015 remand, the Board noted the appellant's request for a Travel Board hearing in her VA Form 9 received by VA in February 2013 and explained that she had not received notice that she had been scheduled to appear at a hearing before the Board in July 2015.  Instead, in June 2015, a letter was addressed to the deceased Veteran at the address where the appellant had not lived since July 2011.  The June 2015 letter to the deceased Veteran was returned by the U.S. Postal Service as undeliverable and unable to be forwarded.  The August 2015 Board remand directed to RO to schedule a Travel Board hearing pursuant to the appellant's February 2013 request and to provide the appellant notice of the hearing at her current address.  

The AOJ did not comply with this remand instruction.  Letters issued in October 2015 and April 2016 regarding Board hearings scheduled in November 2015 and June 2016, respectively, were again addressed to the deceased Veteran and listed the appellant's former address.  Again, each letter was returned by the U.S. Postal Service as undeliverable.  In view of the foregoing, the appeal must be remanded again so that the appellant can be scheduled for a hearing with notice of the hearing sent to her current address.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing at the Atlanta RO before a Veterans Law Judge.  Offer her the option of a Travel Board hearing or a video conference hearing, whichever she prefers. 

The AOJ is advised that the appellant is identified on the title page of this Remand, and in correspondence received July 5, 2011, she notified VA of her current address.  The AOJ must notify the appellant (NOT the deceased Veteran), and her representative, if any, of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

After the hearing has been held, or if the appellant fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




